DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 	This application contains claims directed to the following patentably distinct species: 
I. 	Species of claims 1-10 (corresponding to “Embodiment 1” disclosed in paragraphs [0023]-[0031] of the Specification); in particular, the claimed method for displaying projection picture comprising the steps of:  using a main control chip of a display to receive a picture signal parameter of a handheld terminal;  the main control chip determining the black edge and calculating a starting position of a display picture by detecting an intensity of a display signal inputted from the handheld terminal;  obtaining a width of the display picture by calculation, and at the same time, directly obtaining a height of the display signal by signal detection of the main control chip; and using the function calculation provided by a control unit to enlarge the picture to a proportional or full-screen output with the handheld terminal.
II. 	Species of claims 11-14 (corresponding to “Embodiment 2” and “Embodiment 3” disclosed in paragraphs [0032]-[0044] of the Specification); in particular, the claimed method for rotating projection picture comprising the steps of:  setting a rotation angle flag by using a setting parameter or gravity sensing according to an obtained picture signal;  after a frame rate conversion control, 
 	The species are independent or distinct because the claims to the different species recite mutually exclusive characteristics of such species as already noted above. In addition, these species are not obvious variants of each other based on the current record.
 	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
 	There is a search and/or examination burden for the patentably distinct species due to their mutually exclusive characteristics.   The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, and/or employing different search queries); the prior art applicable to one species would not likely be applicable to another species, and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112. 
 	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently 
 	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
 	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.
 	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675